DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant questions the status of claims 6, 37, and 40.  The record is clear why these are currently withdrawn.  Applicant states claims 37 and 40 have been under examination.  This is incorrect as the record shows.  From the time they were introduced, they did not read on the elected invention.  Thus, they stay withdrawn here.  Claim 37 was clearly withdrawn in the action dated 10/25/2018 and this is the action following its introduction to the claim set.  Claim 40 was withdrawn in the Final action dated 07/22/2019 and this is the action following its introduction to the claim set.  Thus, these have not been examined.  Also, in the action dated 07/22/2019, claim 6 was withdrawn and this is owed to Applicant’s amendment thereto to remove tenascin-c therefrom.  Applicant should review their species elections.     

Claim Status
Claims 41-54 are new.
Claims 2-4, 8-9, 12, 14-16, 20, 22-29, 33 and 35 are canceled.
Claims 6, 18-19, 31-32, 37, 40, 42, and 50-53 are withdrawn.
Claims 1, 5, 7, 10-11, 13, 17, 21, 30, 34, 36, 38-39, 41, 43-49, and 54 are under examination on the merits.

Priority
Applicant’s Arguments: The Examiner maintains the rejection of the earliest filing date, alleging that the claims are not adequately described by the instant disclosure, and for the same reasons, by the provisional application. Accordingly, the Examiner continues to maintain that the U.S. effective filing date for all claims under examination is set at May 19, 2014. Applicant respectfully traverses the rejection.
Applicant respectfully disagrees for the same reasons as discussed below for the written description rejections under 35 USC §112. Applicant respectfully submits that the pending claims are entitled to the claimed priority date of May 21, 2013, and requests withdrawal of the objection to the priority status.
Examiner’s Response to Traversal:  For the reasons discussed below in the rebuttal to arguments over the written description rejection, the claims are still not adequately described by the instant disclosure, and for the same reasons, by the provisional application.  In addition, all claims under examination contain new matter and so, for this reason too, are not described in the priority document   Thus, the U.S. effective filing date for all claims under examination is set at 05/19/2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 is being considered by the examiner.  

Objections Withdrawn
Claim Objections
The objection to claims 1, 5, and 7 is withdrawn in view of Applicant’s amendments.   
The objection to claim 7 is withdrawn in view of Applicant’s amendments. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1, 5, 7, 10-11, 13, 17, 21, 30, 34, 36, and 38-39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement with respect to antibodies that bind tenascin-c for use in the claimed methods is withdrawn in view of Applicant’s amendments.  

Objections Maintained
Specification
Applicant’s Arguments:    The specification is objected to because paragraph [0030] contains sequences described by reference to GenBank Accession Nos., which, the Examiner notes, are subject to change, rather than to sequences set forth in the specification. Applicant respectfully traverses the rejection on the basis that the skilled 
Nonetheless, without agreeing or acquiescing to the propriety of the rejection, and solely to expedite prosecution, Applicant has amended the specification to recite the specific NCBI Accession version numbers that were current, as of the filing date of the application.
Specifically, the specification at [0030] has been amended to recite “[...] the protein encoded by the TNC (Tenascin-C) gene in humans (NM 002160.2; NP 002151A).” The suffix denoting the version number is added to each of the two accession numbers and these refer to the sequences that were current, as of the filing date of the application. Submitted herewith are evidentiary references in the IDS indicating the banking date of the sequences. Specifically the sequence represented by NM_002160/2 (Reference No. 2 in the SB08/IDS submitted herewith) was the GenBank accession record current as of the filing date of the application (the date of the banking of the sequence is July 17, 2011). The sequence represented by NP_002151J_ (Reference No. 5 in the SB08/IDS submitted herewith) was the GenBank accession record current as of the filing date of the application (the date of the banking of the sequence is June 26, 2007). For the Examiner’s convenience, these two records are reproduced as Appendices A and B attached hereto, annotated with the above noted dates of banking provided. No new matter is added by way of this amendment.
In view of the foregoing, Applicant respectfully requests withdrawal of the Objection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant argues that one of skill can review the Genbank database and identify the sequences previously presented by Genbank Accession Nos.  This is not true.  Actually, inputting some numbers only pulls up the latest version and not the actual number provided by Applicant in the disclosure.  This illustrates why no such number can be used to disclose a sequence.  The office has no control over the access of the sequences.  NM_002160 cannot be reviewed for example online.  Applicant further illustrates this issue because they changed the numbers to what were current.  This is incorrect.  There is no reason to presume Applicant meant NM_002160.2 and not NM_002160 as of filing.  Applicant would have typed the proper number.  Therefore, Applicant is merely presenting information they have access to.  Again, this is because NM_002160 cannot be reviewed for example online now.  In fact, the current version of NM_002160 is longer than NM_002160.2, illustrating the sequence changed.  See the new matter rejection below. NP_002151.1 also appears different than the originally cited sequence, since NP_002151 was labeled a precursor protein and the new sequence carries no such label.  Again, see the new matter rejection below.
Also, again, no Genbank accession number is acceptable to refer to a sequence in the disclosure.  A sequence identifier is needed and so this objection stands.



Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1, 5, 7, 10-11, 13, 17, 21, 30, 34, 36, 38-39, 41, 43-49, and 54 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s Arguments:  Claims 1, 5, 7, 10-11, 13, 17, 21, 30, 34, 36, and 38-39 remain rejected under 35 U.S.C.112 as allegedly lacking written description for the following two reasons. Applicant respectfully traverses the rejection on both grounds.
First, the Examiner maintains his previous position that the pending claims do not sufficiently limit the claim to the allegedly single functional species described in the specification. In the previous response, Applicants amended the claims to reference the “wild-type” Tenascin-C protein, based on the helpful discussion held with the Examiner on October 24, 2019. It is noted that upon further consideration, the Examiner does not agree with the use of that term as more than just one “wild-type” protein can allegedly be encompassed by the term. Although Applicant disagrees with the Examiner’s characterization, solely to expedite prosecution, and without agreeing or acquiescing to the Examiner’s statements, Applicant has amended the claims herein. Specifically, independent claims 1, 5, 7, and 40 are amended to recite that the Tenascin-C protein that is bound by the claimed use of the antibody is the “protein encoded by the TNC gene in humans (NM 002160.2; NP 002151.1). ” Such amendment focuses the claim on the human tenascin-c protein exemplified the application as filed, although it is the Applicant’s position that Applicant is entitled to the entire genus, as previously argued. Nevertheless, it is Applicant’s belief that this addresses the Examiner’s articulated concern with respect to the identity of the Tenascin-C protein. It is the Applicant’s belief that the Examiner would find that this amendment would be acceptable since he writes “[sjince one cannot predict the operability of any other species or visualize the structure of any other species of teascin-c other than the one provided at 0030, this rejection stands.” (see Office Action, page 5).
In view of the foregoing, Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. 112.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
Applicant’s amendment still encompasses use of splice variants of human TNC since these are also encoded by the human gene. The amendment uses a parenthetical phrase to provide the Genbank accession numbers and so they can be interpreted to not be required by the claim.  See the indefiniteness rejection below.  For the reasons of record, splice variants are not sufficiently described since only a single sequence is taught in the disclosure to represent the entire tenascin-c genus.  Also, amending the antibody target has failed to amend the tenascin-c protein detected and so all variants previously discussed are still encompassed for use in the methods.  Therefore, this rejection must stand for all reasons of record.  This rejection is made for all new claims for the same reasons above.  

New Objections
Specification
The amendment filed 03/24/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  As discussed above, Applicant has changed the Genbank accession numbers of the tenascin-c gene and protein at paragraph 0030.  There is no reason to believe that Applicant meant the versions listed now and not the versions provided in the original disclosure.  Also, as noted above, NM_002160.2 is shorter than the version that appears for NM_002160.  Thus, the sequence provided in the original disclosure differs from that of the amended disclosure and new matter has been entered.  With respect to the protein numbers.  The previous number was to a precursor protein, while the current accession number does not state this.  Therefore, these sequences also appear to be different and Applicant has again introduced new matter to the specification.  
Applicant is required to cancel the new matter in the reply to this Office Action.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 5, 7, 10-11, 13, 17, 21, 30, 34, 36, 38-39, 41, 43-49, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, all claims recite, directly or via dependency, an antibody that binds a human tenascin-c and identifying a genus of tenascin-c from a generic subject.  Therefore, the claims have multiple interpretations.  First, the only tenascin-c detected and thus the subject, could be human.  Second, any tenascin-c from any subject could be detected so long as one uses an antibody that binds a human tenascin-c.  The presence of these two very different interpretations renders the claims above indefinite.
Second, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, all claims recite the broad recitation tenascin-c protein, and the claims also recite NP_002151.1 which is the narrower statement of the range/limitation. The same can be said for the TNC gene, which is a genus and the narrower recitation NM_02160.2. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Since there are multiple interpretations present here, the claims are indefinite and rejected.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 10-11, 13, 17, 21, 30, 34, 36, 38-39, 41, 43-49, and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
As discussed above, Applicant has amended the claims to include Genbank accession numbers that were not in the original disclosure.  There is no reason to believe that Applicant meant the versions recited in the claims now and not the versions provided in the original disclosure.  Also, as noted above, NM_002160.2 is shorter than the version that appears for NM_002160.  Thus, the sequence provided in the original disclosure differs from that of the amended claims and new matter has been placed into all claims rejected above.  With respect to the protein numbers.  The previous number was to a 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642